EXHIBIT 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13D with respect to the Common Stock of ITEX Corporation dated as of August 23, 2011, and any amendments thereto signed by each of the undersigned, shall be filed on behalf of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. By: /s/ David Polonitza Name: David Polonitza By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Richard Polonitza By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Greta Polonitza By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Kirk Anderson By: /s/ David Polonitza Name: David Polonitza as attorney-in-fact for Wayne P. Jones
